DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2021 has been considered.  The Taiwanese office action cannot be considered, because it is not in the English language, nor contains an English abstract or other statement of relevance.  While the document constitutes a statement of relevance for the cited reference, the Taiwanese office action itself cannot be considered for any information contained therein.

Claim Rejections -35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou et al. (U.S. 2015/0041275).
Regarding claim 1, Satou discloses (fig. 1) A power transmission device 100 comprising: a clutch housing 101 that rotates with an input member; a plurality of driving-side clutch discs 103 are attached to the clutch housing; a clutch member 104 with a plurality of driven-side clutch 
a pressure member 110 attached to the clutch member, the pressure member moving in an axial direction of the clutch member, the pressure member, via movement in the axial direction relative to the clutch member, bringing the driving-side clutch discs and the driven-side clutch discs into press-contact or releasing a press-contact force (engaged and released state); 
a restricting member 117 attached to the clutch member, the restricting member restricting movement of the pressure member away from the clutch member by a predetermined dimension (via bolts); 
a clutch spring 112, one end of the clutch spring abutting on a surface of the restricting member and adding urging force to the pressure member in a direction where the driving-side clutch discs and the driven-side clutch discs are brought into the press-contact (as shown); and 
a press-contact assisting cam  or a back-torque limiting cam(104b, the press-contact assisting cam being capable of increasing the press-contact force of the driving-side clutch discs and the driven-side clutch discs when the pressure member and the clutch member relatively rotate to move closer to each other, if a state is established where rotational force input to the input member is transmittable to the output member, the back-torque limiting cam releasing the press-contact force of the driving-side clutch discs and the driven-side clutch discs when the pressure member and the clutch member relatively rotate to move away from each other if a rotational speed of the output member exceeds a rotational speed of the input member (pgh. 0061 at least), 
the power transmission device transmitting the rotational force input to the input member to the output member or interrupting the rotational force through the press-contact of the driving-side clutch discs and the driven-side clutch discs or releasing the press-contact force (engaged or released state); 
a clearance or gap exists between cam surfaces of the press-contact assisting cam or the back torque limiting cam (the cams will not be in direct contact all the time, accordingly there 

Regarding claim 2, Satou discloses (fig. 1) the clutch spring is accommodated and attached in a depressed portion 111 of the pressure member 110 and 
when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque limiting cam, the one end of the spring is allowed to slide on a surface of the restricting member while an outer circumferential side surface, in the longitudinal direction, abuts and is held on an inner circumferential wall surface 111 of the depressed portion (fig. 1 and pgh. 0061 at least). 

Regarding claim 3, Satou discloses (figs. 1 and 3) the clutch spring is accommodated and attached in an accommodating member 111 on the pressure member 110 and 
when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque limiting cam, the one end of the spring is allowed to slide on a surface of the restricting member while an outer circumferential side surface of the spring, in the longitudinal direction, abuts and is held on an inner circumferential wall surface 111 of the accommodating member (fig. 1 and pgh. 0061 at least).

Regarding claim 4, Satou discloses (fig. 1) the clutch spring is inserted and attached in a boss portion 104a provided on the clutch member 104 and when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque 

Regarding claims 5 and 6, Satou discloses (figs. 1 and pgh. 0061) the restricting member or the spring seat is formed by hardening a sliding surface on which one end of the clutch spring slides (plate 113 is provided and is made of spring steel, which is a hardened sliding surface). 

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.  Applicant contends at the bottom of page 7 of the remarks that the spring of Satou does not move laterally, such that contact would occur between the spring and the spring seat.  
Paragraph 0061 of Satou states as follows, with emphasis added by underlining:
[0061] When the rotational speed on the transmission side becomes higher than that of the input gear 102, i.e., when a back torque acts on the clutch device 100, as a result of the camming action of the driven-side cam surfaces 104b formed on the clutch hub 104 and the drive-side cam surfaces 115 formed on the pressure plate 110, the pressure plate 110 moves away from the clutch hub 104 while rotating in relation thereto, as a result of which the pressing force decreases. In this case, the clutch springs 112 slide on the spring seats 113 in the receiving portions 111 of the pressure plate 110. Therefore, falling or deformation, such as twisting, of the clutch springs 112 can be prevented effectively. Also, since both the clutch springs 112 and the spring seats 113 are formed of spring steel, it is possible to prevent damage to the clutch springs 112 and the spring seats 113, which damage would otherwise occur when only one of the two members wears locally and bites into the other member.

 Paragraph 0061 explicitly states that the springs slide within their spring pocket upon the occurrence of back torque.  Accordingly, the described sliding is in the lateral direction. 

Applicant contends at the top of page 8 of the remarks that Satou teaches away in paragraph 0061 because it states that there is no falling or differentiation of the spring, and 

As a further note, claim 1 recites, “the clutch spring is capable of generating rotational resistance… while a side surface of the spring is abutted and held in a longitudinal direction” (emphasis added).  Accordingly, the prior art need not actually teach abutting and holding of the spring in the longitudinal direction, but rather the prior art merely needs to be capable of carrying out the recited function.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659